Per Curiam.
The evidence establishes that the respondent, having been retained by Sidney Michaels and other associates and paid to incorporate an association to be known as the Co-operative New York Butchers Fat Rendering Association, Inc., falsely *281represented to Mr. Michaels and his associates that the incorporation had been duly effected, that subscriptions to stock might be taken and business conducted in the corporate name. As a result of these misrepresentations Mr. Michaels and others became personally hable for obligations which they had entered into in the aforesaid corporate name.
The respondent should be disbarred.
Present — Martin, P. J., Untehmyer, Dore, Cohn and Callahan, JJ.
Respondent disbarred.